Citation Nr: 0719290	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-27 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis and/or 
bursitis of multiple joints (claimed as "bone damage") 
involving the upper legs, hands, and shoulders. 

2.  Entitlement to service connection for a prostate disorder 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran retired in May 1977 after serving 20 years on 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
arthritis and/or bursitis of multiple joints, a prostate 
disorder, a right total knee replacement, a bilateral foot 
disorder, and degenerative disc disease of the lumbar spine.  
The veteran appeal that decision.

In November 2006, the RO granted service connection for 
degenerative joint disease of the right knee status post 
total knee arthroplasty; degenerative joint disease of the 
left knee; degenerative disc and degenerative joint disease 
of the lumbar spine; plantar fasciitis with heel spur 
involving both feet, and posttraumatic synovitis of the right 
ankle.  Therefore, the only two issues remaining on appeal 
include service connection for a prostate disorder and 
arthritis and/or bursitis of multiple joints involving the 
upper legs, hands, and shoulders.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997). 

The veteran initially requested that he be scheduled for a 
Board hearing.  The veteran was notified that his hearing had 
been scheduled for April 27, 2007.  However, the veteran 
canceled his hearing request and requested that his case to 
transferred to the Board for immediate appellate review.  


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's the right 
upper leg, hands, and shoulders.

2.  The veteran served in Vietnam during the Vietnam era.

3.  The veteran's prostate disorder, identified as benign 
prostatic hypertrophy, is not recognized by VA as a disease 
for which the Secretary has determined that a presumption of 
service connection on the basis of Agent Orange exposure is 
warranted.

4.  The veteran's prostate disorder was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to service, to include herbicide exposure 
therein. 


CONCLUSIONS OF LAW

1.  Arthritis and/or bursitis of multiple joints involving 
the upper legs, hands, and shoulders was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 1131, 1116 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Arthritis and/or Bursitis of 
Multiple Joints Involving the Upper 
Legs, Hands, and Shoulders

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran filed a claim seeking service connection for bone 
damage involving multiple joints.  The Board notes, however, 
that service connection has been established for disabilities 
involving the veteran's feet, right ankle, knees, left 
fibula, and lumbar spine.  Therefore, the Board will not 
consider any of these joints in adjudicating this claim.  The 
veteran also clarified that he was only seeking service 
connection for his upper legs, hands, and shoulders.  
However, since no competent medical evidence shows a 
disability involving any of these joints, the veteran's claim 
must be denied. 

The veteran's service medical records makes no reference to 
problems associated with either hand or shoulder.  With 
respect to his upper legs, the Board notes that service 
connection has been established for residuals of a fracture 
of the left fibula as well as a laceration of the right upper 
thigh.  However, the service medical records make no 
reference to a bone injury involving the right thigh or 
either hip.  Thus, since a chronic disability involving 
arthritis, bursitis, or bone damage concerning the veteran's 
hands, shoulders, hips, or right thigh was not shown in 
service, the service medical records provide highly probative 
evidence against the claim. 

More importantly, none of the post-service medical records 
establishes that the veteran has a current disability 
involving his upper legs (other than residuals of a fracture 
of the left fibula and a laceration of the right thigh, for 
which service connection has been established), his hands, or 
his shoulders.  In particular, the veteran was afforded a 
physical examination for VA compensation purposes in August 
2004.  During the interview, the examiner noted the veteran's 
history of multiple injuries related to parachute jumps while 
on active duty.  The veteran's current complaints involved 
pain in his feet, ankles, knees, and lower back, with no 
mention of his right upper leg, hands, or shoulders.  Indeed, 
the examiner did not offer a diagnosis involving any of these 
joints, providing evidence against this claim. 

In any event, if the veteran had complained of pain in his 
left upper leg, hands, and shoulders, it is important for the 
veteran to understand that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Thus, in absence of 
competent medical evidence showing a known clinical diagnosis 
involving arthritis or bone damage in the veteran's right 
upper leg, hands, and shoulders, his claim must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as a diagnosis of arthritis or bone damage.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the veteran's own personal opinion that he has 
arthritis or bone damage as a result of service is not a 
sufficient basis for awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arthritis and/or bursitis of multiple 
joints involving the upper legs, hands, and shoulders.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is clearly against the veteran's claim, the doctrine 
of reasonable doubt is not for application, 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), 
and the appeal is denied.

II.  Prostate Disorder

The veteran claims that he developed a prostate disorder as a 
result of exposure to herbicides while stationed in Vietnam.  
Under VA regulation, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  Prostate cancer is the 
only disorder pertaining to the prostate which is included in 
the list of presumptive diseases under C.F.R. § 3.309(e).  
However, since no medical evidence shows that the veteran has 
prostate cancer, service connection on presumptive basis due 
to Agent Orange exposure is not warranted. 

The veteran received treatment for an enlarged prostate at 
Southern Regional Medical Center beginning in 1996.  However, 
testing at various times never confirmed the presence of 
prostate cancer.  For instance, a biopsy performed in 
December 1996 revealed slight chronic inflammatory infiltrate 
and fragments of acute inflammatory disease, with no evidence 
of malignancy.  A radiology report dated in January 2001 
revealed enlargement of the prostate gland, which was 
suspected to be due to either benign prostatic hypertrophy 
versus prostate adenocarcinoma.  Fortunately, follow-up 
studies never confirmed the presence of cancer; instead, his 
enlarged prostate was due to benign prostatic hypertrophy.

Such medical records provide evidence against this claim.  
Thus, since the veteran's prostate disorder is due to benign 
prostatic hypertrophy, which is not included in the list of 
presumptive diseases under C.F.R. § 3.309(e), service 
connection can only be established on a direct basis.  Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).

However, the Board finds that service connection for the 
veteran's prostate disorder is also not warranted on a direct 
basis.  The veteran's service medical records make no 
reference to prostate problems.  Of particular relevance, his 
retirement physical in March 1977 noted that his 
genitourinary system was normal on clinical evaluation.  In 
short, the service medical records provide highly probative 
evidence against the claim. 

Indeed, the record shows that prostate problems were first 
identified in 1996, almost 20 years after his separation from 
active duty.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board also emphasizes that none of the post-service 
medical records contains a medical opinion relating the 
veteran's prostate disorder to service.  Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  In sum, the post-service 
medical records provide highly probative evidence against the 
claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a prostate disorder.  Since the 
veteran's lay statements, standing alone, are insufficient to 
prove his claim, see Grottveit and Espiritu, both supra, the 
appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, (Fed. Cir. May 
16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The Board also finds that a VA examination 
is not necessary to determine whether either claimed 
disability on appeal is related to service, as the standards 
of the Court's recent decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  

Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no medical evidence of a current 
disability or persistent or recurrent symptoms involving 
arthritis or bone damage to the veteran's right upper leg, 
hands, or shoulders.  In addition, the veteran's prostate 
disorder, diagnosed as benign prostatic hypertrophy, was 
first identified almost 20 years after service with no 
indication that it related to service.  Under these 
circumstances, the standards of McLendon have not met in this 
case.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Service connection for arthritis and/or bursitis of multiple 
joints involving the upper legs, hands, and shoulders is 
denied. 

Service connection for a prostate disorder due to Agent 
Orange exposure is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


